NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11709

                       COMMONWEALTH   vs.   BRYANT WARE.



            Hampden.       December 4, 2014. - April 8, 2015.

  Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                             & Hines, JJ.



Supreme Judicial Court, Superintendence of inferior courts.
     Controlled Substances. Practice, Criminal, Plea, Conduct
     of government agents, Discovery, Disclosure of evidence.
     Evidence, Guilty plea, Certificate of drug analysis,
     Exculpatory, Disclosure of evidence. Constitutional Law,
     Plea, Conduct of government agents. Due Process of Law,
     Plea, Disclosure of evidence.



     Indictments found and returned in the Superior Court
Department on August 29, 2007; November 25, 2009; and March 9,
2010.

     A motion for leave to conduct postconviction discovery and
for funds, filed on February 14, 2014, was considered by
C. Jeffrey Kinder, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     James P. McKenna for the defendant.
     Katherine A. Robertson, Assistant District Attorney, for
the Commonwealth.
                                                                     2

    SPINA, J.     In this case, we consider whether a Superior

Court judge abused his discretion in denying a motion for leave

to conduct postconviction discovery and for funds, filed by the

defendant, Bryant Ware.    The defendant sought retesting of drug

evidence maintained by the Springfield police department in

countless cases brought by the Commonwealth between July, 2004,

and January 18, 2013.    During that time period, Sonja Farak was

a chemist at the Department of Public Health's State Laboratory

Institute in Amherst (Amherst drug lab).    Also during that time

period, the defendant was indicted on drug charges in three

separate cases.    His motion for postconviction discovery was

predicated on the fact that Farak pleaded guilty on January 6,

2014, to four counts of tampering with evidence, G. L. c. 268,

§ 13E; four counts of theft of a controlled substance (cocaine)

from a dispensary, G. L. c. 94C, § 37; and two counts of

unlawful possession of a class B substance (cocaine), G. L.

c. 94C, § 34.   In denying the motion, the judge concluded that

the defendant had failed to establish a prima facie case for

relief under Mass. R. Crim. P. 30 (c) (4), as appearing in 435

Mass. 1501 (2001).    We conclude that the judge did not abuse his

discretion, and affirm his order.    At the same time, based on

what we learn from the record in this case about Farak's

misconduct at the Amherst drug lab and the Commonwealth's

failure to investigate the scope and timing of such misconduct,
                                                                    3

we further conclude that the defendant is entitled to retest the

controlled substance that gave rise to his 2009 indictment

charging distribution of cocaine as a subsequent offense.

     1.   Background on the Amherst drug lab.1   The Amherst drug

lab began operation in 1987 with the primary function of

analyzing suspected controlled substances for law enforcement

agencies involved in the prosecution of criminal cases in

western Massachusetts.2   As of January, 2013, there were four


     1
       In the fall of 2013, the judge in the present case also
conducted an evidentiary hearing on postconviction motions filed
by fifteen defendants who claimed that alleged criminal conduct
by Sonja Farak rendered their guilty pleas to various drug
charges unknowing, unintelligent, and involuntary, and that this
newly discovered evidence cast doubt on the justice of their
convictions. The evidence presented at the hearing was limited
to (1) the timing and scope of Farak's alleged criminal conduct;
(2) the timing and scope of conduct underlying negative findings
in an October, 2012, quality assurance audit of the Department
of Public Health's State Laboratory Institute in Amherst
(Amherst drug lab) by the State police; and (3) the extent to
which Farak's alleged criminal conduct and the audit findings
might relate to the testing of drug evidence in the fifteen
defendants' cases. Although Bryant Ware was not one of these
defendants, his record appendix in the present appeal includes
the memoranda of decision and orders issued by the judge in six
of those cases. The judge's description of events at the
Amherst drug lab is fundamentally the same in each decision and
forms the basis for our recitation of the background on that
facility. The judge issued each memorandum of decision and
order in the fall of 2013, several months before he issued his
order in the present case on March 12, 2014. Neither the
Commonwealth nor the defendant has challenged the essential
facts regarding events that transpired at the Amherst drug lab
concerning Farak.
     2
       On July 1, 2012, the responsibility for oversight of the
Amherst drug lab was transferred from the Department of Public
Health to the State police.
                                                                    4

employees at the facility, and each one could access the

evidence safe by means of an electronic card or a key.     On

January 17, 2013, the evidence officer at the Amherst drug lab,

Sharon Salem, was attempting to match certificates of drug

analysis (drug certificates) with the corresponding samples when

she realized that she was missing the samples in two cases.

Records reflected that Farak had completed testing on those

samples earlier in the month and had confirmed that the

substances were cocaine.    On January 18, Salem reported the

missing evidence to her supervisor, James Hanchett, who searched

Farak's work station and discovered, among other items, a manila

envelope containing the packaging for the two missing samples,

which had been cut open.   Testing of the substances in the

packaging was negative for cocaine, contrary to Farak's earlier

analysis.

    Hanchett immediately contacted the State police, who shut

down the Amherst drug lab and began an investigation.     They

discovered two additional case envelopes in a temporary storage

locker used by Farak, a location where evidence was not allowed

to be stored overnight.    Although each envelope was supposed to

contain suspected cocaine, neither did, and a search for those

substances was unsuccessful.   Investigators also interviewed

Farak's colleagues who said that, beginning in September, 2012,

they observed a change in Farak's behavior, including frequent
                                                                      5

unexplained absences from her work station and a decrease in

productivity.

       On January 19, 2013, the State police forensic services

conducted an inventory of all drug evidence at the Amherst drug

lab.       Only the four above-described samples were missing.   A

similar inventory conducted approximately four months earlier

had not uncovered any missing samples.      Also on January 19, the

State police searched Farak's vehicle pursuant to a warrant and

seized, among other items, manila envelopes bearing case

numbers, paperwork relating to the Amherst drug lab, a plastic

bag containing a white powdery substance and a brown tar-like

substance, a plastic bag containing assorted pills, and

photocopies of three newspaper articles about individuals who

had been investigated, charged, or sentenced for the illegal

possession or theft of controlled substances.3      Attached to one




       3
       One of the newspaper articles, dated March 29, 2011, had
been printed from a computer on September 20, 2011, and was a
story about the illegal possession of steroids by law
enforcement officers. A second newspaper article, dated October
25, 2011, had been printed from a computer on October 28, 2011,
and was a story about a Pittsfield pharmacist being sentenced to
three years in prison for stealing OxyContin from her workplace.
The article mentioned that the pharmacist had replaced the
OxyContin with other medications. A third newspaper article,
dated December 2, 2011, had been printed from a computer on
December 6, 2011, and was a story about a former San Francisco
police department drug laboratory technician who stole cocaine
from her workplace. These articles have not been included in
the record in the present case. See note 1, supra.
                                                                    6

of the articles was a handwritten note stating, "Thank [G]od I'm

not a law enforcement officer" (emphasis in original).

    Farak was arrested at her home that same day.    She was

charged by criminal complaint in the District Court with

unlawful possession of a class A substance (heroin), unlawful

possession of a class B substance (cocaine), and two counts of

tampering with evidence.   On January 25, 2013, the State police

searched a tote bag that had been seized from Farak's work

station pursuant to a warrant.    The bag contained a variety of

substances that could be used to dilute or replace cocaine

(soap, baking soda, soy candle flakes, and oven-baked clay),

other items commonly used in the drug trade (plastic laboratory

dishes, waxed paper, and fragments of copper wire), and several

evidence bags that had been cut open.    The evidence bags bore

diverse dates from December 16, 2012, to January 6, 2013.

    On April 1, 2013, a State grand jury indicted Farak on four

counts of tampering with evidence at the Amherst drug lab, four

counts of stealing cocaine from that facility, and two counts of

unlawful possession of cocaine.    While proceedings were ongoing

in the Superior Court with respect to these charges, four

additional cases surfaced in which it seemed, based on

retesting, that Farak may have removed cocaine from samples that

were submitted to the Amherst drug lab for analysis between June

15, 2012, and October 10, 2012, and replaced at least some of
                                                                     7

the cocaine with a counterfeit substance.     It is not clear from

the record why this particular evidence was selected for

retesting.    Nonetheless, it does appear that no charges were

brought against Farak with respect to these four additional

cases.    On January 6, 2014, Farak pleaded guilty to all ten

charges.4

     2.     Factual and procedural history.   In the present case,

on August 29, 2007, a Hampden County grand jury indicted the

defendant for possession of a class B controlled substance

(cocaine) with intent to distribute (count one), possession of a

Class D controlled substance (count two), violation of the

controlled substances laws in proximity to a school or park

(count three), possession of a firearm without a firearm

identification card (count four), and conspiracy to violate the




     4
       With respect to the first count of tampering with evidence
(Count I), Farak was sentenced to two and one-half years in a
house of correction, with eighteen months to be served, and the
balance suspended with probation for five years, with special
conditions. Farak was given the same sentence on the second and
third counts of tampering with evidence, as well as on three
counts of theft of a controlled substance, each sentence to run
concurrently with the sentence on Count I. With respect to each
of the two counts of unlawful possession of a class B substance,
Farak was sentenced to serve one year in a house of correction,
each sentence to run concurrently with the sentence on Count I.
With respect to the fourth count of tampering with evidence and
the fourth count of theft of a controlled substance, Farak was
sentenced to five years' probation, to run concurrently with her
probation on the other charges.
                                                                    8

drug laws (count five) (collectively, 2007 charges).5   On May 21,

2008, the defendant pleaded guilty to counts one, two, and four.6

     On November 25, 2009, a Hampden County grand jury indicted

the defendant for distribution of a class B controlled substance

(cocaine) as a subsequent offense (2009 charge).   The indictment

arose from an incident on July 31, 2009, when the defendant

purportedly sold two pieces of an off-white rock-like substance,

later determined to be "crack" cocaine, to an undercover State

trooper for twenty dollars.   The defendant also was charged with

violating the terms of his probation, which had been imposed

when he pleaded guilty to the 2007 charges.

     Then, on March 9, 2010, a Hampden County grand jury

indicted the defendant for possession of a class A controlled

substance (heroin) with intent to distribute as a subsequent

offense (count one), violation of the controlled substances laws

in proximity to a school or park (count two), five counts of

assault and battery by means of a dangerous weapon (a vehicle)

     5
       The defendant has not claimed that Farak was the analyst
who tested the substances that served as the bases for his
indictments on the 2007 charges.
     6
       The Superior Court docket states that the defendant
pleaded not guilty to counts three and five of the indictments,
but it does not indicate the ultimate disposition of those
charges. With respect to count one, the defendant was sentenced
to two and one-half years in a house of correction, with one
year to serve, and the balance suspended with probation for two
years. With respect to counts two and four, he was sentenced to
six months in a house of correction, to be served concurrently
with the committed sentence on count one.
                                                                   9

(counts three through seven), and resisting arrest (count eight)

(collectively, 2010 charges).   The indictments arose from an

incident on December 22, 2009, when Springfield police officers

attempted to stop the defendant's vehicle and execute an arrest

warrant, the defendant rammed his vehicle into three police

cruisers while fleeing the scene, the officers eventually

stopped and searched the vehicle, they discovered therein eight

bags of a substance that subsequently was determined to be

heroin, and the defendant resisted efforts to place him under

arrest.7   On February 4, 2011, the defendant pleaded guilty to

count one and counts three through eight of the 2010 charges, he

pleaded guilty to the 2009 charge,8 and he pleaded guilty to the

probation violation.9


     7
       The defendant has not claimed that Farak was the analyst
who tested the substances that were seized from his vehicle on
December 22, 2009, and that served as the bases for the 2010
charges.
     8
       According to an affidavit signed by the defendant on
November 18, 2013, he understood that if this case had gone to
trial, the Commonwealth would have offered a certificate of drug
analysis signed by Farak, indicating that the substance sold to
the undercover State trooper was cocaine. Consequently, the
defendant tendered his guilty plea in material part because of
his understanding of the likelihood of success of the
Commonwealth's case.
     9
       With respect to the 2009 charge, the defendant was
sentenced to from five to seven years in the State prison. With
respect to count one of the 2010 charges, he was sentenced to
from five to seven years in the State prison, to run
concurrently with his sentence on the 2009 charge. The
Commonwealth filed a nolle prosequi with respect to count two of
the 2010 charges. With respect to count three of the 2010
                                                                   10

     On August 12, 2013, the defendant filed a motion for a new

trial with respect to the 2009 charge.   Six months later, on

February 14, 2014, he filed a motion pursuant to Mass. R. Crim.

P. 30 (c) (4) for leave to conduct postconviction discovery and

for funds, with respect to all three cases that had been brought

against him.10   The defendant sought retesting of drug evidence

maintained by the Springfield police department that related to

cases brought by the Commonwealth between July, 2004, and

January 18, 2013.11   He claimed that, given the lack of


charges, the defendant was sentenced to eighteen months'
probation, to be served from and after his sentence on count
one. With respect to counts four through eight of the 2010
charges, he was sentenced to eighteen months' probation, to be
served concurrently with his sentence of probation on count
three. As to the probation violation, the defendant was
committed to a house of correction to serve the eighteen-month
suspended portion of his sentence on the 2007 charges, to run
concurrently with his State prison sentence on the 2009 charge.
     10
       Rule 30 (c) (4) of the Massachusetts Rules of Criminal
Procedure, as appearing in 435 Mass. 1501 (2001), provides:

          "Discovery. Where affidavits filed by the moving
     party under subdivision (c)(3) establish a prima facie case
     for relief, the judge on motion of any party, after notice
     to the opposing party and an opportunity to be heard, may
     authorize such discovery as is deemed appropriate, subject
     to appropriate protective order."
     11
       In a memorandum of law in support of his motion to
conduct postconviction discovery, the defendant proposed that
all drug samples produced from July, 2004, through January 18,
2013, be visually inspected to see whether it readily could be
determined that they contained two distinct substances. The
defendant also proposed that one hundred randomly selected
samples from 2004, and two hundred randomly selected samples
from each succeeding year, be retested to determine whether
evidence of tampering could be identified. It was the
                                                                    11

investigation by the Commonwealth, there was no reason to

believe that the full extent of Farak's criminal conduct had

been identified.   In the defendant's view, the eight cases in

which Farak had compromised the integrity of the Commonwealth's

evidence were the proverbial tip of the iceberg.   In his motion,

the defendant asserted that the requested postconviction

discovery was "reasonably likely to uncover evidence that might

warrant granting a new trial."   The Commonwealth opposed the

motion.

    On March 12, 2014, the defendant's motion for leave to

conduct postconviction discovery was denied.    The judge

concluded that the defendant had failed to establish a prima

facie case for relief under Mass. R. Crim. P. 30 (c) (4).      He

stated that there was no evidence that the drug analyses in the

defendant's cases were inaccurate, or that Farak had been

involved in any misconduct at the time the defendant pleaded

guilty on February 4, 2011.   Moreover, the judge continued,

separate and apart from the timing of Farak's misconduct, there

were good reasons for the defendant to have accepted the plea

agreement, including a more favorable sentencing disposition

than would have been available after a trial.   The judge


defendant's understanding that in light of the Springfield
police department's procedures for the disposal of drug
evidence, the evidence that the defendant sought to have
retested had not yet been destroyed.
                                                                    12

determined that, given the strength of the Commonwealth's cases,

the significant benefit the defendant received from the plea

agreement, and the absence of evidence that Farak's misconduct

affected the drug analyses in the defendant's cases, her

misconduct would not have been material to his decision to plead

guilty.   The defendant appealed from the order denying his

motion for postconviction discovery, and we granted his

application for direct appellate review.

    3.    Discussion.   The defendant contends that he has made a

prima facie showing that his motion for postconviction discovery

is reasonably likely to uncover evidence that might warrant

granting him a new trial.   He emphasizes that the focus of his

motion is to determine precisely when Farak began to engage in

misconduct at the Amherst drug lab and, consequently, when she

first compromised the Commonwealth's evidence in drug cases.

The defendant asserts that, although common sense would suggest

that Farak was tampering with evidence well before the summer of

2012, the Commonwealth has failed to conduct more than a brief,

cursory investigation into the matter.   That being the case, the

retesting of drug samples would, in the defendant's view,

establish the time frame of Farak's wrongdoing, potentially

furnishing the defendant with evidence to support his motion for

a new trial.   Given the likelihood of uncovering such important

evidence, the defendant argues that the judge abused his
                                                                     13

discretion in denying the defendant's motion for postconviction

discovery.   We disagree.

    As a preliminary matter, we point out that, generally

speaking, "discovery orders are interlocutory and not

appealable."    Cronin v. Strayer, 392 Mass. 525, 528 (1984).      See

Brum v. Dartmouth, 428 Mass. 684, 687 (1999) (in most cases,

interlocutory rulings "are not appealable until the ultimate

disposition of the case because they are not 'final orders'");

Maddocks v. Ricker, 403 Mass. 592, 597 (1988) (no right of

appeal from interlocutory order unless authorized by statute or

rule); Borman v. Borman, 378 Mass. 775, 779 (1979).     In the

ordinary course, an established route for a defendant to "obtain

appellate review of the denial of his motion for postconviction

discovery would be in connection with an appeal from the denial

of his motion for a new trial, if the new trial motion is in

fact denied."   Donald v. Commonwealth, 437 Mass. 1007, 1007

(2002).   See Commonwealth v. Stewart, 383 Mass. 253, 261 (1981)

(reviewing postconviction discovery issue on appeal from denial

of motion for new trial).

    The circumstances in the present case, however, necessitate

an exception to the established route for obtaining appellate

review of an order denying postconviction discovery.     General

Laws c. 211, § 3, provides that "[t]he supreme judicial court

shall have general superintendence of all courts of inferior
                                                                     14

jurisdiction to correct and prevent errors and abuses therein if

no other remedy is expressly provided."   This court's

superintendence powers are discretionary, are exercised only in

exceptional circumstances, and are not intended to circumvent

the regular appellate process.   See Planned Parenthood League of

Mass., Inc. v. Operation Rescue, 406 Mass. 701, 706 (1990);

Costarelli v. Commonwealth, 374 Mass. 677, 679 (1978).    In the

past, we have exercised our general superintendence powers to

resolve, among other things, "important issues with implications

for the effective administration of justice" and "matter[s] of

public interest that may cause further uncertainty within the

courts."   First Justice of the Bristol Div. of the Juvenile

Court Dep't v. Clerk-Magistrate of the Bristol Div. of the

Juvenile Court Dep't, 438 Mass. 387, 391 (2003) (resolving

internal dispute between members of judicial department).      See

Commonwealth v. Charles, 466 Mass. 63, 88-89 (2013) (allegations

of misconduct by chemist at William A. Hinton State Laboratory

Institute in Jamaica Plain, and implications of such misconduct

on defendants convicted of drug offenses, warranted court's

exercise of superintendence powers to review certain procedures

adopted by trial court to handle postconviction matters).

    Here, it is undisputed that Farak pleaded guilty to

numerous criminal charges that arose from her work as a chemist

at the Amherst drug lab.   Her misconduct has raised significant
                                                                   15

concerns about the administration of justice in criminal cases

where a defendant was convicted of a drug offense and she was

the analyst.   Given the very limited nature of the State police

investigation into Farak's activities at the drug lab, the

precise time frame and scope of her misconduct are unknown.12

Nonetheless, Farak's criminal behavior, and the potential

implications of such behavior on defendants who have been

convicted of drug offenses based on evidence that she analyzed,

present exceptional circumstances warranting this court's

immediate attention.   In accordance with our general

superintendence powers under G. L. c. 211, § 3, we proceed to

review the judge's order denying the defendant's motion for

leave to conduct postconviction discovery.

     "The purpose of postconviction discovery is to allow a

defendant to gather evidence to support 'an apparently

meritorious claim . . . [where] the evidence that can be adduced

to support the claim is unknown to the court.'"   Commonwealth v.

Daniels, 445 Mass. 392, 406 (2005), quoting 4 ABA Standards for

Criminal Justice, Postconviction Remedies Commentary to Standard

22-4.5, at 22-48 (2d ed. 1986).   When requesting such discovery,

a defendant by affidavit "must make a sufficient showing that

the discovery is reasonably likely to uncover evidence that


     12
       As far as we can tell, Farak has not provided any details
concerning the timing and scope of her misconduct, apart from
pleading guilty to the ten indictments.
                                                                  16

might warrant granting a new trial."   Daniels, supra at 407.

See Commonwealth v. Morgan, 453 Mass. 54, 61-62 (2009);

Commonwealth v. Martinez, 437 Mass. 84, 97 (2002).   See also

Reporters' Notes to Rule 30, Mass. Ann. Laws, Rules of Criminal

Procedure, at 1710 (LexisNexis 2014-2015) ("Discovery is

appropriate where specific allegations before the court show

reason to believe that the petitioner may, if the facts are

fully developed, be able to demonstrate that he or she is

entitled to relief").   A defendant cannot use a motion for

postconviction discovery to engage in a "fishing expedition."

See generally E.B. Cypher, Criminal Practice and Procedure

§ 42:30 (4th ed. 2014).   A trial judge has broad discretion in

deciding whether a defendant has established a prima facie case

for relief such that a postconviction discovery motion should be

allowed.   See Commonwealth v. Lynch, 439 Mass. 532, 545, cert.

denied, 540 U.S. 1059 (2003); Martinez, supra at 97-98.

    In this case, given the breadth of the defendant's motion

for leave to conduct postconviction discovery, we conclude that

the judge did not abuse his discretion in denying the motion.

The defendant made no showing that his wide-ranging request for

the visual inspection of thousands of drug samples analyzed by

Farak between July, 2004, and January 18, 2013, as well as for

the retesting of approximately 1,700 of those samples, would be

reasonably likely to uncover tainted evidence.   See note 11,
                                                                    17

supra.    Nothing has been presented to suggest that Farak engaged

in misconduct at the Amherst drug lab prior to perhaps the fall

of 2011, at the earliest, when the newspaper articles seized

from her vehicle were printed from a computer,13 see note 3,

supra, or that the drug analyses she performed before that time

were inaccurate or subsequently altered.

     That said, the precise timing and scope of Farak's

wrongdoing are unclear.    When personnel at the Amherst drug lab

notified the State police in January, 2013, that Farak may have

compromised the evidence in two drug cases, the Commonwealth had

a duty to conduct a thorough investigation to determine the

nature and extent of her misconduct, and its effect both on

pending cases and on cases in which defendants already had been

convicted of crimes involving controlled substances that Farak

had analyzed.    It is well established that the Commonwealth has

a duty to learn of and disclose to a defendant any exculpatory

evidence that is "held by agents of the prosecution team."


     13
       In Commonwealth v. Cotto, post     ,    n.13 (2015), we
note that the motion judge in that case "was not persuaded that
it was reasonable to infer from Farak's possession of the
newspaper articles that were printed in the fall of 2011 . . .
that she was stealing controlled substances at that time." We
conclude there that "the judge did not abuse his discretion in
making this determination." Id. Here, the motion judge did not
make any findings regarding the significance of the newspaper
articles, presumably because they were not part of the record in
this case. See note 3, supra. Generally speaking, absent a
specific finding to the contrary, the newspaper articles could
serve as a basis for concluding that Farak engaged in misconduct
at the Amherst drug lab earlier than the summer of 2012.
                                                                   18

Commonwealth v. Beal, 429 Mass. 530, 532 (1999).    See

Commonwealth v. Scott, 467 Mass. 336, 349 (2014); Commonwealth

v. Lykus, 451 Mass. 310, 327 (2008).    Such agents include not

only prosecutors and police, but also chemists working in State

drug laboratories who analyze purported drug samples and report

their findings to the prosecutor's office.   See Scott, supra.

See also Commonwealth v. Martin, 427 Mass. 816, 823-824 (1998)

(prosecution had duty to inquire about existence of scientific

tests conducted by Commonwealth's own police crime laboratory

and to produce exculpatory evidence sought by defendant).    In

Commonwealth v. Tucceri, 412 Mass. 401, 402-403 (1992), a case

where the Commonwealth failed to disclose exculpatory evidence

that was in its possession but was never specifically requested

by the defendant, we acknowledged that these disclosure

requirements "are inconsistent with the traditional adversary

role of litigants."   Id. at 408.   However, in concluding that

the nondisclosure of the evidence required the ordering of a new

trial, we stated that "the duties of a prosecutor to administer

justice fairly, and particularly concerning requested or

obviously exculpatory evidence, go beyond winning convictions."

Id.   See Mass. R. Prof. C. 3.8 (d), 426 Mass. 1397 (1998) ("The

prosecutor in a criminal case shall . . . make timely disclosure

to the defense of all evidence or information known to the
                                                                    19

prosecutor that tends to negate the guilt of the accused or

mitigates the offense . . .").

       As far as can be gleaned from the record, the Commonwealth

never conducted a thorough investigation of the Amherst drug

lab.    The State police spent a few days looking for missing

evidence, searching Farak's vehicle, interviewing her

colleagues, conducting an inventory of the facility, and

searching a tote bag that had been seized from Farak's work

station.     The inquiry appeared to end there, until it came to

light several months later that Farak might have tampered with

evidence in four more cases.      Drug samples were retested in

those additional cases, and the results indicated that at least

some of the cocaine had been replaced with a counterfeit

substance.     It is apparent that the Commonwealth clearly had

information suggesting that Farak had engaged in misconduct at

the Amherst drug lab, but the magnitude and implications of the

problem have not been ascertained.14

       The judge did not abuse his discretion in denying the

defendant's motion as it was presented, given its wide-ranging

sweep.      Nonetheless, based on what is known about Farak's

misconduct and on the failure of the Commonwealth to pursue a


       14
       Given that the matter of Farak's misconduct at the
Amherst drug lab involves defendants in multiple counties, the
State police detective unit of the Attorney General's office
might be best suited to lead an investigation.
                                                                         20

thorough investigation into the matter, we conclude that the

defendant should be afforded an opportunity to conduct

postconviction discovery relating to the 2009 charge, the only

one in which the Commonwealth would have offered a drug

certificate signed by Farak, indicating that the substance

allegedly sold to an undercover State trooper was cocaine.            See

notes 5, 7, & 8, supra.         See also Commonwealth v. Cotto,

post        ,       (2015) (describing procedure for retesting drug

samples not yet destroyed).         The defendant may file a new motion

for postconviction discovery and for funds, pertaining

specifically to that case.         Such discovery may include, among

other things, visual inspection and retesting of the controlled

substance at issue, and funds may be allocated as appropriate.

       4.       Conclusion.   The judge's denial of the defendant's

motion for postconviction discovery and for funds is affirmed.

This case is remanded to the Superior Court for further

proceedings consistent with this opinion.

                                          So ordered.